Execution Version


AMENDMENT NO. 2 TO ASSET PURCHASE AGREEMENT


THIS AMENDMENT NO. 2, dated as of April 1, 2020 (this “Amendment No. 2”), to the
Asset Purchase Agreement (the “Agreement”), dated as of February 9, 2020, by and
among Zealand Pharma A/S, a Danish limited liability company organized and
existing under the laws of Kingdom of Denmark (“Purchaser”) and one or more
other persons designated by the Purchaser, and Valeritas, Inc., a Delaware
corporation (the “Company”) and Valeritas Holdings, Inc., a Delaware Corporation
(together with the Company, each a “Seller” and collectively, the “Sellers”).
Capitalized terms used but not defined in this Amendment No. 2 shall have the
respective meanings given to such terms in the Agreement, which will remain in
full force and effect as amended hereby.
RECITALS
WHEREAS, Purchaser and Sellers are Parties to the Agreement;
WHEREAS, the Sellers and certain other debtors have filed voluntary petitions
for relief under chapter 11 of title 11 of the United States Bankruptcy Code in
the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) commencing chapter 11 cases;
WHEREAS, on March 20, 2020, the Bankruptcy Court entered an order authorizing
the sale of substantially all of the Sellers’ assets free and clear of liens,
claims, encumbrances and interests to Purchaser and approving the Agreement (the
“Order”)
WHEREAS, the Parties wish to make certain amendments to the terms of the
Agreement and the Parties desire to amend certain terms of the Agreement by
entering into, and as set forth in, this Amendment No. 2; and
WHEREAS, Section 12.3 of the Agreement provides that the Parties may amend,
modify or supplement the Agreement by a written instrument making specific
reference to the Agreement signed by the Party against whom enforcement of any
such amendment, supplement, modification, or waiver is sought.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:
AGREEMENT
Section 1.
Amendments to the Agreement.

(a)Section 1.1(x) of the Agreement is hereby amended and restated in its
entirety as follows:
“(x) except for the Bank Account listed on Schedule 1.1(x) under the heading
“Excluded Bank Account” (the “Excluded Bank Account"), all Bank Accounts;
provided, that all Cash and Cash Equivalents located in the Excluded Bank
Account immediately before Closing (other than those amounts deposited into such
account directly from the proceeds from the DIP Financing Agreements to be used
to pay Cure Costs on or after Closing) constitute Purchased Assets, and any Cash
and Cash Equivalents that are deposited to the Excluded Bank Account by anyone
other than HB Fund, LLC, as the lender pursuant to the DIP Financing Agreements,
after Closing shall promptly be remitted to Purchaser; provided, further, that
the Bank Account listed on Schedule 1.1(x) under the heading “Delayed Bank
Account” (the “Delayed Bank Account”) shall not be conveyed to Purchaser until
$4,187,679.34 in Cure Costs are paid from such Delayed Bank Account at, or as
promptly as practicable following, the Closing; and”
(b)    Schedule 1.1(x) to the Agreement is hereby amended and restated in its
entirety as set forth in Schedule 1.1(x) attached hereto.
Section 2.    Effect of Amendment. Except as expressly modified by this
Amendment No. 2, each of the terms and provisions of the Agreement shall
continue in full force and effect unamended.
Section 3.    No Waivers. The execution, delivery and performance of this
Amendment No. 2 will not, except as expressly provided herein, constitute a
waiver of any provision of, or operate as a waiver of any right, power or remedy
of the parties under, the Agreement.
Section 4.    References. On and after the date hereof, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Agreement, and each reference in any other document
relating to the “Asset Purchase Agreement,” “the Agreement,” “thereunder,”
“thereof,” “therein” or words of like import referring to the Agreement, means
and references the Agreement as amended hereby.
Section 5.    Execution in Counterparts. This Amendment No. 2 may be executed in
one or more counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when one or more counterparts have been signed by each of
the parties hereto and delivered to each of the parties. Delivery of an executed
counterpart of a signature page to this Amendment No. 2 shall be as effective as
delivery of a manually executed counterpart of this Amendment No. 2.
Section 6.    Governing Law. This Amendment No. 2 shall be governed by and
construed in accordance with federal bankruptcy law, to the extent applicable,
and where state law is implicated, the laws of the State of Delaware shall
govern, without giving effect to the choice of law principles thereof (except
for any laws of that state which would render such choice of laws ineffective),
including all matters of construction, validity and performance.
[Signature pages follow]



IN WITNESS WHEREOF, the parties have caused this Amendment No. 2 to be executed
by their duly authorized representatives as of the date and year first set forth
above.




SELLERS:


VALERITAS, INC.
                    


By: /s/ John E. Timberlake
Name: John E. Timberlake
Title: Chief Executive Officer




VALERITAS HOLDINGS, INC.


By: /s/ John E. Timberlake
Name: John E. Timberlake
Title: Chief Executive Officer




PURCHASER:


ZEALAND PHARMA A/S




By: /s/ Emmanuel Dulac
Name: Emmanuel Dulac
Title: Chief Executive Officer


By: /s/ Matthew Dallas
Name: Matthew Dallas
Title: Chief Financial Officer







